PER CURIAM:
Claimant seeks to recover $6.00 as the difference between the fees for registration of two motor vehicles. Claimant paid $36.00 for a Class A Motor Registration plate for a vehicle weighing 4,400 pounds. He then transferred the plate to a vehicle of lesser weight, for which a $30.00 fee was required. Claimant contends that since he would have been required to pay an additional fee for transferring the plate from a lighter to a heavier vehicle, he should be allowed the refund.
West Virginia Code §17A-4-l provides for the transfer, surrender or retention of plates upon expiration of registration. While this section does provide for payment of a greater fee upon transfer, no provision is made for a refund. The Court finds that there is no basis for a refund, and disallows the claim. See Pawnee Trucking Company, Inc. vs. Dept. of Motor Vehicles, 13 Ct.Cl. 416 (1981).
Claim disallowed.